UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report(Date of earliest event reported):September 19, 2013 RVUE HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA (State or Other Jurisdiction of Incorporation) 000-54348 94-3461079 (Commission File Number) (IRS Employer Identification No.) 10740B West Grand Avenue, Franklin Park, Illinois60131 (Address of Principal Executive Offices)(Zip Code) (855) 261-8370 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective September 19, 2013, rVue Holdings, Inc. (the “Company”) appointed Thomas L. Harrison as a member of its Board of Directors (the “Board”).Mr. Harrison is expected to be named to the Audit and Compensation Committees of the Company. Mr. Harrison has not been involved in any transaction with the Company that would require disclosure under Item 404(a) of the Regulation S-K. Item 8.01. Other Events. On September 20, 2013, the Company issued a press release announcing the appointment of Mr. Harrison as a member of its Board of Directors. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated September 20, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RVUE HOLDINGS, INC. Dated:September 25, 2013 By: /s/Mark Pacchini Mark Pacchini Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release dated September 20, 2013
